Title: From George Washington to the United States Senate and House of Representatives, 26 September 1789
From: Washington, George
To: United States Senate and House of Representatives


          United States,
          Gentlemen of the Senate,September 26th 1789.
          Having yesterday received a letter written in this month by the Governor of Rhode Island, at the request in behalf of the General Assembly of that State, addressed to the President, the Senate, and the House of Representatives of the eleven united States of America in Congress assembled, I take the earliest opportunity of laying a copy of it before you.
          
            Go: Washington
          
        